[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION
The parties' marriage was dissolved by judgment entered July 1, 1997. An agreement was approved by the court and incorporated in the judgment.
On May 24, 1999 the child support order was modified to $310 weekly payable by the defendant as was his periodic alimony order which was increased to $384 weekly. The court found the parties' combined net incomes exceeded the maximum child support schedule when the new orders were entered.
The defendant has now filed a motion for modification of the current orders for he is unemployed resulting from a layoff. He is currently on unemployment benefits. The plaintiff has been operating a deli from which she derives no income at present.
A modification is found to be in order. There are two minor children. The parties have stipulated that the guidelines oblige the defendant to pay $128 weekly in child support. They also stipulated that the $359 weekly alimony is unpaid since February 2002.
ORDERED:
  1. The defendant shall pay $128 weekly child support, effective immediately.
2. The alimony order is reduced to $1 per year, effective immediately.
  3. The alimony arrears shall be held in suspension until future court order.
4. No retroactivity is ordered.
5. The parties shall keep each other informed of all changes in income.
CT Page 12086
HARRIGAN, J.T.R. CT Page 12087